*620DISSENTING OPINION.
GRAVES, J.
— Paragraph three of this opinion is wrong. Grant it that the trial courts should protect the good names of the courts in all ways possible, yet there is nothing in the facts of this case to call for the action taken by this trial court. Whilst courts should protect their dignity and even see that the parties to a cause shun the appearance of evil, yet the good names of jurors and other parties should not be ruthlessly reflected upon by hasty action of an oversuspicious judge. The facts of this case did not warrant the aspersions cast upon the jurors and this claim agent by the trial court, and the reason assigned by the trial court for setting aside the verdict, should not be sustained, as it is, in our opinion.
This was the matter I had more fully in mind when the case was up in division.
II. The part of the opinion which discusses the instructions given by the court upon the part of the defendant does not meet with my entire approval. Upon rereading the record and the opinion by Judge Valliant, I am inclined to the view that there was error in the giving of some of those instructions, but perhaps not to the full extent in the opinion stated. I do not concur in some of the reasoning under this branch of the opinion. However, there is enough error in the instructions to justify a new trial, and for that reason the order granting it should not be disturbed.
III. I suggest further that it is an extremely close question, under the pleadings, whether the evidence for plaintiff justified the submission of the case to the jury at all. It is quite evident when all facts are considered, that were it a case between man and man, and not a case of an old lady against a railway company, the verdict of any average jury would have *621been just as this verdict was — for tbe defendant. It may be that plaintiff’s evidence spells a ease for a jury, but as the case must be tried, I reserve my further views for such time as it may be necessary to more closely scrutinize the record. Her case may be strengthened upon a retrial, or on the other hand it may be weakened. I dissent from the present opinion for the reason aforesaid.